Title: From George Washington to Benjamin Tallmadge, 4 March 1783
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                            Head Quarters 4th March 1783
                        
                        I have been favored with your Letter of the 24th of Febry with its Inclosures.
                        The Capture of the Boats mentioned by you, trading to & bringing Goods from L. Island, is very clear;
                            and their Condemnations, as well as of all others taken in like Situation, must be just.
                        The Case of the Flag, arrived at N. Haven, is not expressed with that precision, as to enable me to decide
                            positively respecting her—If she had been received, & suffered to transact her Business, M. Levensworth, knowg my
                            Orders, is reprehensible for her Admission, & the Flag not subject to Detention; but if ordered to depart, without
                            discharging her Business, as comg contrary to Genl Orders, in that Case M. Levensworth has acted with propriety, and the
                            Boat & Men, under the Circumstances mentioned, ought surely to be detained—The Boat as prize, & the Men as
                            prisoners.
                        The passing of Flags so frequently to the Eastern States, is a very disagreeable Circumstance, to say the
                            least of it; If the States will permit them, they must risque the Consequences—they have been informed of my Sentiments on
                            the Subject—It is not in my power to prevent every Abuse of that kind. I am &c.
                    